Sanders, C. J.,
dissenting:
I dissent.
This proceeding is grounded upon a petition, improperly called “objection to petition for distribution” of an estate, filed in a probate proceeding on the part of Lucy Peggy Parrott Arzaga, a half-breed Indian woman, the *338object of which is to establish her status as the legally adopted illegitimate daughter of Matt A. Parrott, deceased, and to obtain a decree adjudging her to be a pretermitted child of said deceased, who died testate in said county, and entitled to take the entire property of his estate as if the testator had died intestate.
Upon the filing of her petition, the executors and beneficiaries named in the will (which had been admitted to probate) interposed their defense to the petition by demurrer, and for grounds of demurrer alleged that the will of the deceased, appended to, exhibited with, and made a part of the petition, shows upon its face that the omission of the testator to provide for the petitioner was intentional. The court sustained the demurrer and rendered judgment of dismissal of the proceeding. The petitioner brings the case to this court upon appeal from said judgment.
In the state of the pleading, the defense to the proceeding was properly interposed by demurrer. Where the facts constituting a defense affirmatively appear on the face of the petition, the defense may be interposed by demurrer without the necessity of a plea or answer. 21 R. C. L. 505.
The petition is so framed as to raise the single inquiry of whether the testator died intestate as to appellant. By reason of the statute in regard to pretermitted children (Rev. Laws, 6216), both sides on this appeal seem to concede that, if there is any provision in the will to show that appellant was present to the mind of the testator when he wrote, or caused to be written, his will, the statute affords no protection if provision is not made for her. In Re Callaghan, 119 Cal. 573, 51 Pac. 860, 39 L. R. A. 689. It must, however, be understood that because of the policy of the law heirs cannot be disinherited upon mere conjecture, and when the testator intends to disinherit them he must indicate that intention clearly, either by express words or by necessary implication, imputing, not natural necessity, but so *339strong a probability that an intention to the contrary cannot be supposed. Lynes v. Townsend, 33 N. Y. 561; 40 Cyc. 1412; 28 R. C. L., par. 190, p. 229. Where, however, the intention to disinherit an heir is expressed in plain language, or by necessary implication, it must be carried into effect. 40 Cyc. 1412. It is true the purpose of construction, as applied to wills, is to discover the intention of the testator. That intention, however, is not that which existed in 'the mind of the testator, but that which is expressed by the language of the will. 28 R. C. L., par. 174, p. 215. Applying these principles to the will in hand, what is the result? By the first clause the testator directed his executors to pay all his just debts and funeral expenses. The second clause, which has given rise to this controversy, is in the following words:
“I do hereby declare that I have never been married and that I have no children.”
By the remaining clauses the testator makes complete disposition of his whole estate, which is said to be of the value of $50,000.
My associates are of the opinion that, looking to the will itself, the question of whether appellant’s omission from the will was intentional or unintentional is so much involved in doubt that it cannot be judicially decided. I am impressed that they are driven to this conclusion by the arguments of counsel on both sides that clause 2 of the will, standing alone, unexplained and' unqualified, does or does not show that appellant’s omission was unintentional. As their opinions indicate that the case will have to be tried de novo, I shall, out of fairhess to the parties, do no more than express my reasons for sustaining the will.
It is a well-known canon applicable to the construction of wills:
“That merely negative words are not sufficient to exclude the title of the heir or next of kin. There must be an actual, valid and effectual gift, to some other *340definite object.” Lynes v. Townsend, supra; Rauchfuss v. Rauchfuss, 2 Dem. (N. Y.) 273; Hitchcock v. Hitchcock, 35 Pa. 393; 2 Williams on Executors, p. 838.
There is no doubt that clause 2 is a negative expression, containing negative language, and that the testator made an actual, valid, and effectual gift of all his property to other definite objects. The language of the clause imports that it was inserted upon great deliberation, after meditation and reflection upon the subject of who and what were the objects and subjects of the testator’s bounty. We are not concerned with the motive behind the clause. To ascertain its meaning, and legal effect, it must be interpreted in connection with the context, and interpreted so as to receive some meaning and to be given some effect, rather than to be inoperative. It is not a capricious declaration, and is not, as is unwisely suggested, a Pharisaical declaration to exalt the testator’s virtue in life, or to shield his good name after death from his meretricious relation with an Indian woman, nor is it to be interpreted as a libel upon his own progeny.
The testator, being an unmarried man when he declared in his will that he had no children, could not possibly have had in mind any but illegitimate children. A bachelor cannot be the progenitor of any other class of children. As the appellant has brought herself within the class intended, and she being the only child reputed to the testator who fills the description of children intended by him, it furnishes ■ strong evidence of the state of the testator’s mind toward her, his only child, when he deliberately wrote into his will “I do hereby declare that I have never been married and that I have no children.” In this situation, it is a mental or psychological impossibility for the testator to have negatived in his will the paternity of his own child without that child being brought to his recollection. As soon as he wrote the clause, he immediately proceeded to make an actual, valid, and effectual gift of all his property to others. My conclusion, therefore, is *341that it is not merely to be presumed, but is inevitably implied, from the very act of inserting clause 2, supplemented by the disposition of his whole estate to others, that the testator designed by its negative language to exclude Lucy Peggy Parrott Arzaga from his will, and, in my opinion, the will should stand. But, as my associates have taken a different view of the subject, the judgment must be reversed.